Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Claim Status
Claims 1, 2, 4-7, 9-15, 17-23 have been considered and are pending examination. Claim(s) 1, 7, 12, 15, 19 have been amended. Claim(s) 3, 8, 16 have been cancelled. Claim(s) 21-23 have been added.


Response to Arguments

Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection


NOTE
It is noted that any citations to specific, pages, columns, lines, or figures in the
prior art references and any interpretation of the reference should not be considered to
be limiting in any way. A reference is relevant for all it contains and may be relied upon



Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/04/2021 has been entered. 


Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1, 2, 4-7, 9-15, 17-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out 

As per claim 1 , the limitations " enable temporary write access …. for a valid write responsive to an authorized write " “disable the temporary write access ….for the valid write after executing the authorized write “ (in line(s) 15, 18, 27, 29) renders the claim  indefinite. It is unclear to examiner what constitutes “a valid write” and what constitutes “an authorized” write. It is unclear to examiner what the difference is between these two types of writes. For the purposes of prior art rejection and based on a broadest reasonable interpretation, examiner is interpreting “ a valid write ” the same as “ an authorized write ”. Appropriate correction/clarification is required.
Claim(s) 7, 15 contain(s) same deficiencies as claim 1 and are rejected for the same reason.

Claim(s) 2, 4-6, 9-14, and 17-23 directly depend from claims 1, 7, and 15 and are rejected for the aforementioned reason.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 



Claim(s) 1, 2, 4, 6, 7, 9-13, 14, 21, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Clark (U.S. Patent Number 9,003,106) in view of Boyd (U.S. Publication Number 2007/0168567) in further view Li (U.S. Publication Number 2018/0268170)

As per claim 1, Clark teaches “1. A computing device, comprising: one or more processors; and one or more memory devices that store program code configured to be executed by the one or more processors,” Clark col 11 ln 10-29 discloses processor and memory executing program code “the program code comprising at least one of: a file manager configured to: memory map a file stored in persistent memory (PM) to create a memory mapped file;” Clark col 4 ln 13-17, 56-67, claim 6 discloses program logic configured to create memory mapped files which are persisted in non-volatile storage “wherein the buffer stores a cached page portion of a file or a database in memory;” Clark Figure 4 element 417, col 1 ln 56-62, col 5 ln 62-67, col 6 ln 1-12, col 7 ln 6-19 discloses data from files paged in and out of Non-volatile memory and temporarily stored in page cache
 	Clark does not explicitly teach “create a file association between the memory mapped file and a file protection domain (PD); create a file memory association between the file PD and an address range of the memory mapped file based on the file association, wherein the file PD is configurable to control write access to the address range of the memory mapped file; disable write access for the file PD; enable temporary 
or a buffer manager configured to: create a buffer association between a buffer and a buffer PD; create a buffer memory association between the buffer PD and an address range for the buffer based on the buffer association, wherein the buffer PD is configurable to control write access to the address range for the buffer; disable write access for the buffer PD; enable temporary write access for the buffer PD for a valid write responsive to an authorized write to the address range for the buffer; and 
disable the temporary write access for the buffer PD for the valid write after executing the authorized write to the address range for the buffer.” 
However, Boyd teaches “create a file association between the memory mapped file and a file protection domain (PD);” Boyd Figure 3 element 320, [0010], [0052], [0055] discloses data structure establishing association between a file name field and a  protection domain field  for  each file in the system “create a file memory association between the file PD and an address range of the memory mapped file based on the file association,” Boyd Figure 3 element 320, [0010], [0048], [0052], [0053], [0055], [0064], [0065], [0067] discloses data structure establishing association between block address pointer and size fields and a  protection domain field  for  each file in the system “wherein the file PD is configurable to control write access to the address range of the memory mapped file;” Boyd [0010], [0019], [0138] discloses protection domain information used to determine if a portion of storage corresponding to a file name I/O request may be accessed 
Clark and Boyd are analogous art because they are from the same field of endeavor namely, memory management.
A person of ordinary skill in the art before the effective filing date of the claimed invention would have recognized, and as taught by Boyd, that using protection data structures and mechanisms improves performance by using a plurality of data structure fields to authenticate access to portions of a storage device and to perform validation checks to maintain levels of security (Boyd [0075], [0108], [0138]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Boyd’s use of protection data structures and mechanisms in the system of Clark to improve performance by using a plurality of data structure fields to authenticate access to portions of a storage device and to perform validation checks to maintain levels of security.
The combination of Clark and Boyd does not explicitly teach “disable write access for the file PD; enable temporary write access for the file PD for a valid write to the address range of the memory mapped file responsive to an authorized write to the address range of the memory mapped file; and disable the temporary write access for the file PD after executing the authorized write to the address range of the memory mapped file;”
However, Li teaches “disable write access for the file PD;” Li Figure A elements 310, [0029], [0030] discloses a normal operation configuration where an active protection key permissions are set to prohibit read/write access to code/data for various protection domains (i.e. secure and switch domains). Further, [0037] discloses that during domain switch, protection key permissions are set to prohibit read/write access to any protection domain (i.e. to any memory) “enable temporary write access for the file PD for a valid write to the address range of the memory mapped file responsive to an authorized write to the address range of the memory mapped file;” Li [0029], [0036] discloses the determining to switch an active protection key permissions from a current active protection key permissions (i.e. normal operation configuration where read/write of secure code/data in secure domain are not allowed) to a new active protection key permissions (i.e. a secure operation where access to secure code/data in secure domain is allowed) where valid/authorized writes are writes to protection Domains where the protection Key register permissions are set to allow writes for a specific protection domain (see also [0022], [0024], [0026]) “and disable the temporary write access for the file PD after executing the authorized write to the address range of the memory mapped file;” Li [0036] discloses the determining to switch back to normal operation configuration where read/write of secure code/data in secure domain are not allowed
Clark, Boyd and Li are analogous art because they are from the same field of endeavor namely, memory management.
A person of ordinary skill in the art before the effective filing date of the claimed invention have recognized, and as taught by Li, that code execution with protection domain support improves performance by providing secure switch of permissions and memory isolation mechanisms for managed code execution (Li [0015]). Therefore, it Li’s execution of code with protection domain support in the system of Clark and Boyd to improve performance by providing secure switch of permissions and memory isolation mechanisms for managed code execution

As per claim 2, the combination of Clark, Boyd and Li teaches “2. The computing device of claim 1, wherein the computing device comprises the file manager” Clark col 4 ln 13-17, 56-67, claim 6 discloses program logic configured to create memory mapped files which are persisted in non-volatile storage “ and the buffer manager,” Clark figure 4 elements 417, col 7 ln 6-20 discloses code handling memory mapped file between page cache and physical memory the address range for the buffer references at least a portion of the memory mapped file,” Boyd [0017]-[0019] discloses processing queue referencing files “and the program code further comprises: at least one of an application, an operating system and an operating system extension configured to determine whether to protect the memory mapped file with a PD at a file-level by the file manager  Boyd [0010], [0012], [0051] discloses the use of the protection data structures and security checks performed for file names obtained from I/O requests or from processing queues “or  a page-level by the buffer manager.” Clark col 1 ln 57-67 discloses page level protection of memory mapped file
The same motivation that was utilized for combining Clark, Boyd and Li as set forth in claim 1 is equally applicable to claim 2.

Referring to claim 4, the combination of Clark, Boyd and Li teaches “4. (Original) The computing device of claim 2, further comprising: an operating system configured to: allocate N PDs as process PDs;”  Boyd [0010], [0019] Discloses PD entries associated with applications “and allocate M PDs as file PDs or buffer PDs.” Boyd [0080],  [0121], claim 10 Discloses PD entries associated with files and queues
The same motivation that was utilized for combining Clark, Boyd and Li as set forth in claim 2 is equally applicable to claim 4.

Referring to claims 6 and 14, taking claim 6 as exemplary, the combination of Clark, Boyd and Li teaches “6. (Original) The computing device of claim 1, wherein at least one of the file PD and the buffer PD is specified by a protective key” Boyd [0010], [0055] discloses data structure associating file names or file names passed from queues with a key instance and a protection domain “ (PKEY) configured with a write access register for enabling and disabling write access.” Li [0022] discloses protection Key permissions for r/w data access to protection domains  
As per the non-exemplary claim 14, this claim has similar limitations and is rejected based on the reasons given above.

As per claim 7, Clark teaches “7. A method, performed by at least one computing device, for managing a protective domain (PD) for a file, comprising: memory mapping a file stored in persistent memory (PM) to create a memory mapped file;” Clark col 4 ln 13-17, 56-67, claim 6 discloses program logic configured to create memory mapped files which are persisted in non-volatile storage
 Clark does not explicitly teach “creating a file association between the memory mapped file and the PD; and creating a memory association between the PD and an address range of the memory mapped file based on the file association, wherein the PD is configurable to control write access to the address range of the memory mapped file; disabling write access for the PD, determining that a write to the address range of the memory mapped file is authorized; in response to determining that a write to the address range of the memory mapped file is authorized, enabling write access for the PD for a temporary window of time for a valid write; executing the authorized write to the address range of the memory mapped file; and disabling the write access for the PD in response to executing the authorized write.”
However Boyd  teaches “creating a file association between the memory mapped file and the PD;” Boyd Figure 3 element 320, [0010], [0052], [0055] discloses data structure establishing association between a file name field and a  protection domain field  for  each file in the system “and creating a memory association between the PD and an address range of the memory mapped file based on the file association,” Boyd Figure 3 element 320, [0010], [0048], [0052], [0053], [0055], [0064], [0065], [0067] discloses data structure establishing association between block address pointer and size fields and a  protection domain field  for  each file in the system “wherein the PD is configurable to control write access to the address range of the memory mapped file.” Boyd [0010], [0019], [0138] discloses protection domain information used to determine if a portion of storage corresponding to a file name I/O request may be accessed  
Clark and Boyd are analogous art because they are from the same field of endeavor namely, memory management.
A person of ordinary skill in the art before the effective filing date of the claimed invention would have recognized, and as taught by Boyd, that using protection data structures and mechanisms improves performance by using a plurality of data structure fields to authenticate access to portions of a storage device and to perform validation checks to maintain levels of security (Boyd [0075], [0108], [0138]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Boyd’s use of protection data structures and mechanisms in the system of Clark to improve performance by using a plurality of data structure fields to authenticate access to portions of a storage device and to perform validation checks to maintain levels of security.
The combination of Clark and Boyd does not teach “disabling write access for the PD, determining that a write to the address range of the memory mapped file is authorized; in response to determining that a write to the address range of the memory mapped file is authorized, enabling write access for the PD for a temporary window of time for a valid write; executing the authorized write to the address range of the memory mapped file; and disabling the write access for the PD in response to executing the authorized write.”
However, Li teaches “disabling write access for the PD,” Li Figure A elements 310, [0029], [0030] discloses a normal operation configuration where an active protection key permissions are set to prohibit read/write access to code/data for various protection domains (i.e. secure and switch domains). Further, [0037] discloses that during domain switch, protection key permissions are set to prohibit read/write access to any protection domain (i.e. to any memory) “determining that a write to the address range of the memory mapped file is authorized; in response to determining that a write to the address range of the memory mapped file is authorized, enabling write access for the PD for a temporary window of time for a valid write; executing the authorized write to the address range of the memory mapped file;” Li [0029], [0036] discloses the determining to switch an active protection key permissions from a current active protection key permissions (i.e. normal operation configuration where read/write of secure code/data in secure domain are not allowed) to a new active protection key permissions (i.e. a secure operation where access to secure code/data in secure domain is allowed) where valid/authorized writes are writes to protection Domains where the protection Key register permissions are set to allow writes for a specific protection domain (see also [0022], [0024], [0026]) “and disabling the write access for the PD in response to executing the authorized write.” Li [0036] discloses the determining to switch back to normal operation configuration where read/write of secure code/data in secure domain are not allowed
Clark, Boyd and Li are analogous art because they are from the same field of endeavor namely, memory management.
A person of ordinary skill in the art before the effective filing date of the claimed invention have recognized, and as taught by Li, that code execution with protection  (Li [0015]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Li’s execution of code with protection domain support in the system of Clark and Boyd to improve performance by providing secure switch of permissions and memory isolation mechanisms for managed code execution
 
As per claim 9, the combination of Clark, Boyd and Li teaches “The method of claim 7, further comprising: disabling write access to the address range of the memory mapped file based on the disabled write access for the PD or an unauthorized attempt to write to the address range of the memory mapped file.” Li [0025], [0026] discloses manager configured to set PK register to disallow data access to protection domains
The same motivation that was utilized for combining Clark, Boyd and Li as set forth in claim 7 is equally applicable to claim 9.

As per claim 10, the combination of Clark, Boyd and Li teaches “The method of claim 9, further comprising: creating a file object for the memory mapped file; and storing the file association and the memory association in the file object.” Boyd Figure 3 element 320, Figure 8, [0010], [0017], [0018], [0052], [0055] discloses processing queue  (i.e. Buffer) comprising entries referencing file names and using data structures to access associated portions of a storage device. Further, the data structures establish association between a file name field and a  protection domain field  for each file in the system
The same motivation that was utilized for combining Clark, Boyd and Li as set forth in claim 9 is equally applicable to claim 10.

As per claim 11, the combination of Clark, Boyd and Li teaches “The method of claim 10, wherein the file object is maintained by an application, an operating system or a host operating system (OS) extension in an isolated process comprising the application.” Boyd [0010], [0012], [0051], [0056], [0091] discloses OS use of the protection data structures and security checks performed for file names obtained from I/O requests or from processing queues
The same motivation that was utilized for combining Clark, Boyd and Li as set forth in claim 10 is equally applicable to claim 11.

As per claim 12, the combination of Clark, Boyd and Li teaches “12. The method of claim 11, wherein the authorized write to the address range of the memory mapped file and reading from the address range of the memory mapped file is performed by a user-mode memory copy call.” Li [0030] discloses protection key register protections are modified by user-level code

As per claim 13, the combination of Clark, Boyd and Li teaches “The method of claim 12, wherein the memory copy call comprises: reading a page of the memory mapped file to a buffer pool; or writing a page from the buffer pool to the memory Clark Figure 24, col 6 ln 1-12 , col 11 ln 1-6 discloses page in and page out of mmaped files

Referring to claims 21 and 22, taking claim 21 as exemplary, the combination of Clark, Boyd and Li teaches “21. (New) The computing device of claim 1, wherein deny access to the address range of the memory mapped file based on the disabled write access for the PD; and deny write access to the address range for the buffer based on the disabled write access for the PD.” Li [0030] discloses protection key register indicates whether to deny read or write access to a particular protection domain based on whether register bits are set (i.e. when bit AD0 is set, read access is prohibited to memory in associated PD and when WD0 is set, write access is prohibited in associated PD)     
As per the non-exemplary claim 22, this claim has similar limitations and is rejected based on the reasons given above.


Claim(s) 15, 17-20, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Boyd (U.S. Publication Number 2007/0168567) in view of Clark (U.S. Patent Number 9,003,106) and in further view of Li (U.S. Publication Number 2018/0268170)

As per claim 15 , Boyd teaches “15. A method, performed by at least one computing device, for managing a protective domain (PD) for a buffer, comprising: creating a buffer association between the buffer and the PD;” Boyd Figure 3 element 320, Figure 8, [0010], [0017], [0018], [0052], [0055] discloses processing queue  (i.e. Buffer) comprising entries referencing file names and using data structures to access associated portions of a storage device. Further, the data structures establish association between a file name field and a  protection domain field  for each file in the system “creating a memory association between the PD and an address range based on the buffer association,” Boyd Figure 3 element 320, [0010], [0048], [0052], [0053], [0055], [0064], [0065], [0067] discloses data structure establishing association between block address pointer and size fields and a protection domain field  for each file in the system (e.g. referenced files in processing queue) “wherein the PD is configurable to control write access to the address range.” Boyd [0010], [0019], [0138] discloses protection domain information used to determine if a portion of storage corresponding to a file name I/O request may be accessed
Boyd does not explicitly teach “wherein the address range comprises a memory mapped address range associated with a memory mapped file stored in persistent memory (PM); disabling write access for the PD; determining that a write to the memory mapped address range is authorized; in response to determining that a write to the memory mapped address range is authorized, enabling write access for the PD for a temporary window of time for a valid write; executing the authorized write to the memory mapped address range; and disabling the write access for the PD in response to executing the authorized write.”
However Clark teaches “wherein the address range comprises a memory mapped address range associated with a memory mapped file stored in persistent Clark col 4 ln 13-17, 56-67, claim 6 discloses program logic configured to create memory mapped files which are persisted in non-volatile storage
Boyd and Clark are analogous art because they are from the same field of endeavor namely, memory management.
A person of ordinary skill in the art before the effective filing date of the claimed invention would have recognized, and as taught by Clark, that using an operating system memory mapped file facility improves performance by extending the memory of the server through the use of nonvolatile storage where the nonvolatile storage is used to create a crash consistent storage (Clark col 4 ln 13-32). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Clark’s operating system memory mapped file facility in the system of Boyd to improve performance by extending the memory of the server through the use of nonvolatile storage where the nonvolatile storage is used to create a crash consistent storage
The combination of Boyd and Clark does not explicitly teach “disabling write access for the PD; determining that a write to the memory mapped address range is authorized; in response to determining that a write to the memory mapped address range is authorized, enabling write access for the PD for a temporary window of time for a valid write; executing the authorized write to the memory mapped address range; and 
disabling the write access for the PD in response to executing the authorized write.”
However, Li teaches “disabling write access for the PD;” Li Figure A elements 310, [0029], [0030] discloses a normal operation configuration where an active protection key permissions are set to prohibit read/write access to code/data for various protection domains (i.e. secure and switch domains). Further, [0037] discloses that during domain switch, protection key permissions are set to prohibit read/write access to any protection domain (i.e. to any memory ) “determining that a write to the memory mapped address range is authorized; in response to determining that a write to the memory mapped address range is authorized, enabling write access for the PD for a temporary window of time for a valid write; executing the authorized write to the memory mapped address range;” Li [0029], [0036] discloses the determining to switch an active protection key permissions from a current active protection key permissions (i.e. normal operation configuration where read/write of secure code/data in secure domain are not allowed) to a new active protection key permissions (i.e. a secure operation where access to secure code/data in secure domain is allowed) where valid/authorized writes are writes to protection Domains where the protection Key register permissions are set to allow writes for a specific protection domain (see also [0022], [0024], [0026]) “and disabling the write access for the PD in response to executing the authorized write.” Li [0036] discloses the determining to switch back to normal operation configuration where read/write of secure code/data in secure domain are not allowed 
Boyd, Clark and Li are analogous art because they are from the same field of endeavor namely, memory management.
A person of ordinary skill in the art before the effective filing date of the claimed invention have recognized, and as taught by Li, that code execution with protection  (Li [0015]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Li’s execution of code with protection domain support in the system of Boyd and Clark to improve performance by providing secure switch of permissions and memory isolation mechanisms for managed code execution

As per claim 17 , the combination of Boyd, Clark and Li teaches “The method of claim 15, further comprising: disabling write access to the address range of the memory mapped file based on the disabled write access for the PD or an unauthorized attempt to write to the address range of the memory mapped file.” Li [0025], [0026] discloses manager configured to set PK register to disallow data access to protection domains 
The same motivation that was utilized for combining Boyd, Clark and Li as set forth in claim 15 is equally applicable to claim 17.

As per claim 18 , the combination of Boyd, Clark and Li teaches “The method of claim 17, further comprising: creating a buffer data structure for the buffer; and storing the buffer association and the memory association in the buffer data structure.” Boyd Figure 3 element 320, Figure 8, [0010], [0017], [0018], [0052], [0055] discloses processing queue  (i.e. Buffer) comprising entries referencing file names and using data structures to access associated portions of a storage device. Further, the data structures establish association between a file name field and a  protection domain field  for each file in the system  

As per claim 19 , the combination of Boyd, Clark and Li teaches “19. The method of claim 18, wherein the write to the address range of the memory mapped file and reading from the address range of the memory mapped file is performed by a user-mode memory copy call.” Li [0030] discloses protection key register protections are modified by user-level code 
The same motivation that was utilized for combining Boyd, Clark and Li as set forth in claim 18 is equally applicable to claim 19.

As per claim 20 , the combination of Boyd, Clark and Li teaches “The method of claim 15, wherein the PD is specified by a protective key” Boyd [0010], [0055] discloses data structure associating file names or file names passed from queues with a key instance and a protection domain “ (PKEY) configured with a write access register for enabling and disabling write access.” Li [0022] discloses protection Key permissions for r/w data access to protection domains  
The same motivation that was utilized for combining Boyd, Clark and Li as set forth in claim 15 is equally applicable to claim 20.

As per claim 23 , the combination of Boyd, Clark and Li teaches “23. (New) The method of claim 18, further comprising: denying write access to the buffer data structure address range comprising the memory mapped address range based on the disabled Li [0030] discloses protection key register indicates whether to deny read or write access to a particular protection domain based on whether register bits are set (i.e. when bit AD0 is set, read access is prohibited to memory in associated PD and when WD0 is set, write access is prohibited in associated PD)     
The same motivation that was utilized for combining Boyd, Clark and Li as set forth in claim 18 is equally applicable to claim 23.


Allowable Subject Matter

Claim(s) 5 are objected to as being dependent upon a rejected base
claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. After careful consideration, examination, and search of the claimed invention, prior art was not found to teach the amended limitation to the independent claims "create a second file association between a second memory mapped file and the first PD concurrently with or alternatively to the first file association when a number of memory mapped files exceeds the M allocated PDs;”




Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 20170286326 A1 Processing Device For Protecting Memory Of A Memory Protection Key Architecture At A Thread Level, Comprises A Processing Core For Executing A Thread Of A Process, Where An Input-output Memory Management Unit Is Set With The Processing Core, Guim.
US 20160110298 A1 MEMORY PROTECTION KEY ARCHITECTURE WITH INDEPENDENT USER AND SUPERVISOR DOMAINS, Koufaty.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHILBA O PUCHE whose telephone number is (571)272-9163.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 07519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/TAHILBA O PUCHE/Examiner, Art Unit 2132                                                                                                                                                                                                        11/2/2021

/DAVID YI/Supervisory Patent Examiner, Art Unit 2132